UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07685 FRONTIER FUNDS, INC. (Exact name of registrant as specified in charter) 400 Skokie Blvd. Suite 500 Northbrook, Illinois 60062 (Address of principal executive offices) (Zip code) William D. Forsyth III 400 Skokie Blvd., Suite 500 Northbrook, Illinois 60062 (Name and address of agent for service) (847) 509-9860 Registrant's telephone number, including area code Date of fiscal year end:June 30, 2015 Date of reporting period:March 31, 2015 Item 1. Schedule of Investments. Frontier MFG Global Equity Fund SCHEDULE OF INVESTMENTS March 31, 2015 (Unaudited) Number of Shares Value COMMON STOCKS 86.2% Australia2.4% Woolworths Ltd. $ France3.5% Danone Sanofi Germany1.7% SAP SE Netherlands2.7% Unilever NV Switzerland3.0% Nestle SA United Kingdom7.7% Lloyds Banking Group PLC (a) Tesco PLC United States65.2% American Express Co. eBay, Inc. (a) Google, Inc. - Class A (a) Google, Inc. - Class C (a) Intel Corp. International Business Machines Corp. Lowe's Companies, Inc. MasterCard, Inc. - Class A Microsoft Corp. Oracle Corp. QUALCOMM, Inc. State Street Corp. Target Corp. The Bank of New York Mellon Corp. The Home Depot, Inc. Visa, Inc. - Class A Wal-Mart Stores, Inc. Wells Fargo & Co. Yum! Brands, Inc. Total Common Stocks (Cost $792,920,124) SHORT-TERM INVESTMENTS 13.5% Investment Company 13.5% STIT Liquid Assets Portfolio - Institutional Class, 0.08% Total Short-Term Investments (Cost $142,763,480) Total Investments 99.7% (Cost $935,683,604) Other Assets in Excess of Liabilities 0.3% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at March 31, 2015, was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontier MFG Global Plus Fund SCHEDULE OF INVESTMENTS March 31, 2015 (Unaudited) Number of Shares Value COMMON STOCKS 86.7% Australia2.5% Woolworths Ltd. $ France3.6% Danone Sanofi Germany1.7% SAP SE Netherlands2.7% Unilever NV Switzerland3.0% Nestle SA United Kingdom7.1% Lloyds Banking Group PLC (a) Tesco PLC United States66.1% American Express Co. eBay, Inc. (a) Google, Inc. - Class A (a) 97 Google, Inc. - Class C (a) Intel Corp. International Business Machines Corp. Lowe's Companies, Inc. MasterCard, Inc. - Class A Microsoft Corp. Oracle Corp. QUALCOMM, Inc. State Street Corp. Target Corp. The Bank of New York Mellon Corp. The Home Depot, Inc. Visa, Inc. - Class A Wal-Mart Stores, Inc. Wells Fargo & Co. Yum! Brands, Inc. Total Common Stocks (Cost $4,349,748) SHORT-TERM INVESTMENTS 12.9% Investment Company 12.9% STIT Liquid Assets Portfolio - Institutional Class, 0.08% Total Short-Term Investments (Cost $627,555) Total Investments 99.6% (Cost $4,977,303) Other Assets in Excess of Liabilities 0.4% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at March 31, 2015, was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontier MFG Core Infrastructure Fund SCHEDULE OF INVESTMENTS March 31, 2015 (Unaudited) Number of Shares Value COMMON STOCKS 58.1% Australia5.0% APA Group $ AusNet Services DUET Group Spark Infrastructure Group Sydney Airport Transurban Group Austria0.2% Flughafen Wien AG Canada5.4% Emera, Inc. Enbridge, Inc. Fortis, Inc. TransCanada Corp. Valener, Inc. France4.0% Aeroports de Paris Eutelsat Communications SA SES SA - ADR Germany0.9% Fraport AG Frankfurt Airport Services Worldwide Hamburger Hafen und Logistik AG Hong Kong1.8% Power Assets Holdings Ltd. Italy5.1% Atlantia SpA Snam SpA Societa Iniziative Autostradali e Servizi SpA Terna Rete Elettrica Nazionale SpA Mexico1.6% Grupo Aeroportuario del Centro Norte SAB de CV Grupo Aeroportuario del Pacifico SAB de CV - Class B Grupo Aeroportuario del Sureste SAB de CV - Class B (a) OHL Mexico SAB de CV (a) Netherlands0.9% Koninklijke Vopak NV New Zealand0.8% Auckland International Airport Ltd. Vector Ltd. Spain4.0% Abertis Infraestructuras SA Enagas SA Red Electrica Corp. SA Switzerland0.7% Flughafen Zuerich AG United Kingdom4.4% National Grid PLC Pennon Group PLC Severn Trent PLC United Utilities Group PLC United States23.3% ALLETE, Inc. Alliant Energy Corp. Ameren Corp. American Electric Power Co., Inc. American States Water Co. American Tower Corp. American Water Works Co., Inc. Aqua America, Inc. Atmos Energy Corp. Avista Corp. California Water Service Group CenterPoint Energy, Inc. Cleco Corp. CMS Energy Corp. Consolidated Edison, Inc. Crown Castle International Corp. DTE Energy Co. Duke Energy Corp. Edison International El Paso Electric Co. Eversource Energy Great Plains Energy, Inc. IDACORP, Inc. Integrys Energy Group, Inc. ITC Holdings Corp. NiSource, Inc. Northwest Natural Gas Co. NorthWestern Corp. ONE Gas, Inc. Pepco Holdings, Inc. PG&E Corp. Piedmont Natural Gas Co., Inc. Pinnacle West Capital Corp. PNM Resources, Inc. Portland General Electric Co. PPL Corp. Questar Corp. SCANA Corp. Sempra Energy SJW Corp. Southwest Gas Corp. TECO Energy, Inc. The Empire District Electric Co. The Laclede Group, Inc. The Southern Co. UIL Holdings Corp. Vectren Corp. Westar Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. Total Common Stocks (Cost $93,546,868) CLOSED-END FUNDS 0.5% United Kingdom0.5% HICL Infrastructure Co. Ltd. International Public Partnerships Ltd. Total Closed-End Funds (Cost $889,884) SHORT-TERM INVESTMENTS 1.8% Investment Company 1.8% STIT Liquid Assets Portfolio - Institutional Class, 0.08% Total Short-Term Investments (Cost $2,976,183) Total Investments 60.4% (Cost $97,412,935) Other Assets in Excess of Liabilities 39.6% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. ADR - American Depositary Receipt The cost basis of investments for federal income tax purposes at March 31, 2015, was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontier Timpani Small Cap Growth Fund SCHEDULE OF INVESTMENTS March 31, 2015 (Unaudited) Number of Shares Value COMMON STOCKS 99.4% Consumer Discretionary21.0% Big 5 Sporting Goods Corp. $ BJ's Restaurants, Inc. (a) Capella Education Co. Fiesta Restaurant Group, Inc. (a) Gentherm, Inc. (a) G-III Apparel Group Ltd. (a) Grand Canyon Education, Inc. (a) IMAX Corp. (a) Jack in the Box, Inc. Kona Grill, Inc. (a) Lithia Motors, Inc. - Class A Malibu Boats, Inc. - Class A (a) Motorcar Parts of America, Inc. (a) Nautilus, Inc. (a) PFSweb, Inc. (a) Skechers U.S.A., Inc. - Class A (a) Sonic Corp. The Ryland Group, Inc. Zoe's Kitchen, Inc. (a) Energy3.2% Enphase Energy, Inc. (a) World Fuel Services Corp. Financial Services 4.0% LendingTree, Inc. (a) Health Care31.5% Adeptus Health, Inc. - Class A (a) Akorn, Inc. (a) AMAG Pharmaceuticals, Inc. (a) ANI Pharmaceuticals, Inc. (a) BioDelivery Sciences International, Inc. (a) Cantel Medical Corp. Cardiovascular Systems, Inc. (a) Dipexium Pharmaceuticals, Inc. (a) Heska Corp. (a) Horizon Pharma Plc (a) ICU Medical, Inc. (a) IGI Laboratories, Inc. (a) Inogen, Inc. (a) Insys Therapeutics, Inc. (a) Intrexon Corp. (a) Jazz Pharmaceuticals PLC (a) Lannett Co., Inc. (a) LDR Holding Corp. (a) Ligand Pharmaceuticals, Inc. (a) Pernix Therapeutics Holdings, Inc. (a) PTC Therapeutics, Inc. (a) Quidel Corp. (a) STERIS Corp. Team Health Holdings, Inc. (a) ZELTIQ Aesthetics, Inc. (a) Materials & Processing1.1% Apogee Enterprises, Inc. Belden, Inc. Producer Durables13.3% Allegiant Travel Co. CoStar Group, Inc. (a) Covenant Transportation Group, Inc. - Class A (a) CUI Global, Inc. (a) Hawaiian Holdings, Inc. (a) Knight Transportation, Inc. Old Dominion Freight Line, Inc. (a) Radiant Logistics, Inc. (a) The Middleby Corp. (a) TransDigm Group, Inc. TriNet Group, Inc. (a) WageWorks, Inc. (a) Technology24.7% Callidus Software, Inc. (a) Cavium, Inc. (a) CEVA, Inc. (a) DTS, Inc. (a) EPAM Systems, Inc. (a) GrubHub, Inc. (a) GTT Communications, Inc. (a) inContact, Inc. (a) Integrated Device Technology, Inc. (a) Mellanox Technologies Ltd. (a) Proofpoint, Inc. (a) Q2 Holdings, Inc. (a) Qorvo, Inc. (a) Qualys, Inc. (a) Radware Ltd. (a) Super Micro Computer, Inc. (a) Synchronoss Technologies, Inc. (a) TechTarget, Inc. (a) The Ultimate Software Group, Inc. (a) TrueCar, Inc. (a) TubeMogul, Inc. (a) Tyler Technologies, Inc. (a) VASCO Data Security International, Inc. (a) Verint Systems, Inc. (a) Utilities0.6% Boingo Wireless, Inc. (a) Total Common Stocks (Cost $34,412,098) SHORT-TERM INVESTMENTS 1.5% Investment Company 1.5% STIT-STIC Prime Portfolio - Institutional Class, 0.04% Total Short-Term Investments (Cost $636,881) Total Investments 100.9% (Cost $35,048,979) Liabilities in Excess of Other Assets (0.9)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at March 31, 2015, was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontier Netols Small Cap Value Fund SCHEDULE OF INVESTMENTS March 31, 2015 (Unaudited) Number of Shares Value COMMON STOCKS 98.3% Consumer Discretionary13.9% Accuride Corp. (a) $ ANN, Inc. (a) Cabela's, Inc. (a) Capella Education Co. Carter's, Inc. DeVry, Inc. Domino's Pizza, Inc. Ethan Allen Interiors, Inc. Tenneco, Inc. (a) The Cheesecake Factory, Inc. Consumer Staples5.8% Boulder Brands, Inc. (a) Casey's General Stores, Inc. SUPERVALU, Inc. (a) TreeHouse Foods, Inc. (a) Energy3.5% Bill Barrett Corp. (a) Cloud Peak Energy, Inc. (a) McDermott International, Inc. (a) Willbros Group, Inc. (a) Financials16.0% BancorpSouth, Inc. Community Bank System, Inc. Endurance Specialty Holdings Ltd. Glacier Bancorp, Inc. MGIC Investment Corp. (a) Old National Bancorp Selective Insurance Group, Inc. State Bank Financial Corp. Sterling Bancorp The Hanover Insurance Group, Inc. Webster Financial Corp. Health Care13.2% Acadia Healthcare Company, Inc. (a) Albany Molecular Research, Inc. (a) CONMED Corp. Haemonetics Corp. (a) Integra LifeSciences Holdings Corp. (a) Invacare Corp. LifePoint Hospitals, Inc. (a) U.S. Physical Therapy, Inc. VCA Antech, Inc. (a) Industrials13.7% Brady Corp. - Class A Briggs & Stratton Corp. Commercial Vehicle Group, Inc. (a) Genesee & Wyoming, Inc. (a) Herman Miller, Inc. PGT, Inc. (a) Thermon Group Holdings, Inc. (a) TriMas Corp. (a) United Rentals, Inc. (a) Westinghouse Air Brake Technologies Corp. Information Technology14.9% CACI International, Inc. - Class A (a) Checkpoint Systems, Inc. Entegris, Inc. (a) Fair Isaac Corp. FormFactor, Inc. (a) ManTech International Corp. - Class A Monotype Imaging Holdings, Inc. Park Electrochemical Corp. Plexus Corp. (a) Progress Software Corp. (a) VeriFone Systems, Inc. (a) Materials8.1% Acuity Brands, Inc. Carpenter Technology Corp. Compass Minerals International, Inc. Intrepid Potash, Inc. (a) Sensient Technologies Corp. Unifi, Inc. (a) Real Estate Investment Trusts9.2% Campus Crest Communities, Inc. Education Realty Trust, Inc. FelCor Lodging Trust, Inc. First Industrial Realty Trust, Inc. National Health Investors, Inc. Sun Communities, Inc. Total Common Stocks (Cost $50,996,148) SHORT-TERM INVESTMENTS 1.9% Investment Company 1.9% Fidelity Institutional Money Market Portfolio, Select Class, 0.05% Total Short-Term Investments (Cost $1,638,112) Total Investments 100.2% (Cost $52,634,260) Liabilities in Excess of Other Assets (0.2)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at March 31, 2015, was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontier Phocas Small Cap Value Fund SCHEDULE OF INVESTMENTS March 31, 2015 (Unaudited) Number of Shares Value COMMON STOCKS 97.5% Consumer Discretionary12.3% American Axle & Manufacturing Holdings, Inc. (a) $ Columbia Sportswear Co. Cracker Barrel Old Country Store, Inc. Dana Holding Corp. DineEquity, Inc. DSW, Inc. - Class A Harte-Hanks, Inc. HSN, Inc. Interval Leisure Group, Inc. Meredith Corp. Ruth's Hospitality Group, Inc. Sears Hometown and Outlet Stores, Inc. (a) Sinclair Broadcast Group, Inc. - Class A The E.W. Scripps Co. - Class A (a) Time, Inc. Consumer Staples0.5% TreeHouse Foods, Inc. (a) Energy4.3% Carrizo Oil & Gas, Inc. (a) Delek US Holdings, Inc. PDC Energy, Inc. (a) Synergy Resources Corp. (a) Financials23.0% American Equity Investment Life Holding Co. Ameris Bancorp Argo Group International Holdings Ltd. Banco Latinoamericano de Comercio Exterior S.A. Banner Corp. Boston Private Financial Holdings, Inc. Capital Bank Financial Corp. (a) CNO Financial Group, Inc. Fidelity Southern Corp. Heritage Commerce Corp. Heritage Financial Corp. Heritage Oaks Bancorp IBERIABANK Corp. National Penn Bancshares, Inc. Nelnet, Inc. - Class A NewBridge Bancorp NorthStar Asset Management Group, Inc. State Bank Financial Corp. Synovus Financial Corp. Trico Bancshares United Community Banks, Inc. United Financial Bancorp, Inc. Wilshire Bancorp, Inc. Wintrust Financial Corp. Health Care7.9% Accuray, Inc. (a) Aceto Corp. Alere, Inc. (a) Impax Laboratories, Inc. (a) PharMerica Corp. (a) Prestige Brands Holdings, Inc. (a) Progenics Pharmaceuticals, Inc. (a) United Therapeutics Corp. (a) Industrials13.5% Allegiant Travel Co. AMERCO Avis Budget Group, Inc. (a) CBIZ, Inc. (a) Deluxe Corp. Engility Holdings, Inc. Esterline Technologies Corp. (a) Kadant, Inc. MYR Group, Inc. (a) Park-Ohio Holdings Corp. SkyWest, Inc. Tetra Tech, Inc. The Timken Company UniFirst Corp. WESCO International, Inc. (a) West Corp. Information Technology11.4% Actua Corp. (a) AOL, Inc. (a) Atmel Corp. Cypress Semiconductor Corp. (a) Methode Electronics, Inc. NCR Corp. (a) Plexus Corp. (a) Progress Software Corp. (a) Rovi Corp. (a) Silicon Motion Technology Corp. - ADR Solera Holdings, Inc. SYNNEX Corp. Verint Systems, Inc. (a) Materials4.6% Ashland, Inc. Cabot Corp. Domtar Corp. Ferro Corp. (a) Kaiser Aluminum Corp. Materion Corp. Sensient Technologies Corp. Real Estate Investment Trusts15.6% Acadia Realty Trust CoreSite Realty Corp. First Industrial Realty Trust, Inc. First Potomac Realty Trust Hudson Pacific Properties, Inc. Kilroy Realty Corp. Kite Realty Group Trust Pebblebrook Hotel Trust Sabra Health Care REIT, Inc. STAG Industrial, Inc. Strategic Hotels & Resorts, Inc. (a) Sun Communities, Inc. Utilities4.4% Black Hills Corp. Chesapeake Utilities Corp. IDACORP, Inc. Laclede Group, Inc. Portland General Electric Co. South Jersey Industries, Inc. The Empire District Electric Co. Total Common Stocks (Cost $23,841,031) SHORT-TERM INVESTMENTS 2.1% Investment Company2.1% STIT-STIC Prime Portfolio - Institutional Class, 0.04% Total Short-Term Investments (Cost $641,237) Total Investments 99.6% (Cost $24,482,268) Other Assets in Excess of Liabilities 0.4% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. ADR - American Depositary Receipt The cost basis of investments for federal income tax purposes at March 31, 2015, was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Investment Valuation – Equity securities for which market quotations are readily available are valued at the last reported sale price on the national securities exchange on which such securities are primarily traded. Equity securities for which there were no transactions on a given day or securities not listed on a national securities exchange are valued at the most recent bid price. Equity securities that are traded on NASDAQ are valued using the NASDAQ Official Closing Price (“NOCP”). Debt securities are valued at the bid price provided by an independent pricing service, which uses valuation methods such as matrix pricing and other analytical pricing models as well as market transactions and dealer bid quotations. Shares of underlying mutual funds are valued at their respective NAVs. Exchange traded funds are valued at the last reported sale price on the exchange on which the security is principally traded. Securities that are primarily traded on foreign exchanges generally are valued at the last sale price of such securities on their respective exchange. In certain circumstances, such as when a significant event occurs in a foreign market so that the last sale price no longer reflects actual value, the fair value of these securities may be determined using fair valuation procedures approved by the Board of Directors (the “Board”). The Board has retained an independent fair value pricing service to assist in valuing foreign securities held by the Frontier MFG Global Equity, Frontier MFG Global Plus and Frontier MFG Core Infrastructure Funds. In valuing assets, prices denominated in foreign currencies are converted to U.S. dollar equivalents at the current exchange rate, which approximates fair value. Debt securities maturing within 60 days or less, which are not priced by a pricing service, may be valued by the amortized cost method. Any securities or other assets for which market quotations are not readily available are valued at their fair value as determined in good faith by the advisers or subadvisers pursuant to guidelines established by the Board. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy: Level 1 — Quoted prices in active markets for identical securities Level 2 — Evaluated prices based on other significant observable inputs (including quoted prices for similar securities, foreign security indices, foreign exchange rates, fair value estimates for foreign securities and changes in benchmark securities indices) Level 3 — Significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) MFG Global Equity Description Level 1 Level 2 Level 3 Total Equity (a) Common Stocks $ $ $
